     Case 8:20-cv-00706-JLS-ADS Document 26 Filed 09/11/20 Page 1 of 2 Page ID #:114


 1

 2

 3

 4

 5

 6                                                          JS-6
 7

 8

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12      JAMES RUTHERFORD, an               Case No. 8:20-cv-00706-JLS-ADS
13      individual,

14                                             ORDER DISMISSAL WITH
        Plaintiff,                             PREJUDICE
15
        v.
16

17      RED MOUNTAIN ASSET
        FUND I, LLC, a Delaware limited
18      liability company; and DOES 1-
19      10, inclusive,
20      Defendants.
21

22

23

24

25

26

27

28
                                           1
                        ORDER DISMISSAL WITH PREJUDICE
     Case 8:20-cv-00706-JLS-ADS Document 26 Filed 09/11/20 Page 2 of 2 Page ID #:115


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Red Mountain
 3
      Asset Fun I, LLC (“Defendant”), the Court hereby enters a dismissal with prejudice
 4

 5    of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6    bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: September 11, 2020
10
                                                JOSEPHINE L. STATON
11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                 ORDER DISMISSAL WITH
                                      PREJUDICE
